internal_revenue_service department of the treasury yul 4g washington dc person to contact telephone number refer reply to cc dom it a tam-105137-99 pf feb isos attention dear this letter responds to a letter of date from your authorized representative requested the amendment of footnote on page of tam tam-107297-97 issued on date this letter modifies tam by deleting footnote ton page and replacing it with the following specifically the letter taxpayer does not ordinarily receive payments in advance of the time when payment is due under its service contracts thus the earliest event fixing its right to receive income will not ordinarily be payment all other provisions of tam are unchanged and remain in full force and effect pursuant to a power_of_attorney on file we are sending copies of this letter to sincerely assistant chief_counsel income_tax accounting douglas k fahey assistant to branch chief ce a
